SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2008 COMMISSION FILE No. 1-31690 TransCanada Corporation (Translation of Registrant's Name into English) 450 – 1 Street S.W., Calgary, Alberta, T2P 5H1, Canada (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F Form 40-FX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X I The documents listed below in this Section are furnished, not filed, as Exhibits 99.1 and 99.2.The Exhibits are being furnished, not filed, and will not be incorporated by reference into any registration statement filed by TransCanada Corporation under the Securities Act of 1933, as amended. 99.1 Material Change Report of the Registrant dated April 10, 2008. 99.2 Membership Interest and Stock Purchase Agreement between Keyspan Corporation, TransCanada Facility USA, Inc. and Keyspan Energy Corporation dated as of March 31, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TRANSCANADA CORPORATION By:/s/ Donald J. DeGrandis Donald J. DeGrandis Corporate Secretary April 10, 2008 EXHIBIT INDEX 99.1 Material Change Report of the Registrant dated April 10, 2008. 99.2 Membership Interest and Stock Purchase Agreement between Keyspan Corporation, TransCanada Facility USA, Inc. and Keyspan Energy Corporation dated as of March 31, 2008.
